Citation Nr: 1018819	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  07-29 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Entitlement to service connection for the cause of the 
Veteran's death.

2.	Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1950 
to June 1952.  He died in December 2005, and the appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The appellant appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

A hearing was held on March 18, 2010, by means of video 
conferencing equipment with the appellant in Muskogee, 
Oklahoma, before the undersigned acting Veterans Law Judge 
(VLJ), sitting in Washington, DC, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and who is rendering the determination in 
this case.  A transcript of the hearing testimony is in the 
claims file.

The Board also notes that the appellant and her 
representative asserted at the March 2010 hearing that the 
Veteran's death is due to treatment received at a VA 
facility.  It is unclear as to whether the appellant intends 
to file a claim for entitlement to DIC pursuant to 38 
U.S.C.A. § 1151.  However, this issue has not yet been 
adjudicated by the RO, and as such, the matter has not been 
prepared for appellate review and is not currently before the 
Board.  Accordingly, the issue is REFERRED to the RO for 
appropriate action. 

The Board further observes that additional evidence has been 
received, which was not previously considered by the RO.  
However, the appellant submitted a waiver of the RO's initial 
consideration of the evidence in March 2010.  Therefore, the 
Board will consider this newly obtained evidence and proceed 
with a decision on the issue of entitlement to DIC benefits 
pursuant to 38 U.S.C.A. § 1318..

The issue of entitlement to service connection for the cause 
of the Veteran's death will be addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The Veteran was not a former prisoner of war.

3.  The Veteran was not in receipt of compensation at the 100 
percent rate due to service-connected disability for a period 
of at least five years immediately after his discharge from 
active service, or for 10 or more years prior to his death.  
Nor would he have been in receipt of such compensation in 
either case, but for clear and unmistakable error in a prior 
decision, which has not been established here.


CONCLUSION OF LAW

The criteria for entitlement to Dependency and Indemnity 
Compensation (DIC) pursuant to the provisions of 38 U.S.C.A. 
§ 1318 have not been met. 38 U.S.C.A. § 1318 (West 2002); 38 
C.F.R. § 3.22 (2009).
REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

With respect to the appellant's claim for DIC pursuant to the 
provisions of 38 U.S.C.A. § 1318, the Board has determined 
that there is no legal entitlement to the claimed benefits as 
a matter of law.  The notice provisions and duty to assist 
provisions are not applicable to a claim, where the claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit. VAOPGCPREC 5-2004 (June 
23, 2004).  These matters involve an inquiry based upon the 
evidence of record prior to the Veteran's death and not based 
upon the development of new evidence.  As there is no dispute 
as to the underlying facts of this case, and as the Board has 
denied the claim as a matter of law, the notice and duty to 
assist provisions are inapplicable.  See e.g., Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. 
Principi, 15 Vet. App. 362 (2001).

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of her duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating her claims for accrued benefits 
and for DIC.  38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to an appellant are to 
be avoided).  Accordingly, it is not prejudicial for the 
Board to decide the issue of entitlement to DIC pursuant to 
38 U.S.C.A. § 1318 without further development.  Bernard v. 
Brown, 4 Vet. App. 384 (1993). 


Law and Analysis

A surviving spouse may establish entitlement to Dependency 
and Indemnity Compensation (DIC) where it is shown that a 
Veteran's death was not the result of willful misconduct, and 
at the time of death, the Veteran was receiving, or entitled 
to receive, compensation for a service-connected disability 
and meets the following criteria: (1) that the Veteran was 
continuously rated totally disabled for the 10 years 
immediately preceding death; (2) that the Veteran was rated 
totally disabled upon separation from service, was 
continuously so rated, and died at least five years after 
separation from service; or, (3) that the Veteran was a 
former prisoner of war who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318(b) (West 2002).  The statute was 
implemented by VA at 38 C.F.R. § 3.22.  

Thereafter, in Wingo v. West, 11 Vet. App. 307 (1998), the 
Court interpreted 38 C.F.R. § 3.22(a) as permitting a DIC 
award in a case where the veteran had not established 
entitlement to VA compensation for a service-connected total 
disability and had never filed a claim for such benefits 
which could have resulted in entitlement to compensation for 
the required period.  The Court concluded that the language 
of 38 C.F.R. § 3.22(a) would permit a DIC award where it is 
determined that the veteran "hypothetically" would have 
been entitled to a total disability rating for the required 
period if he or she had applied for compensation during his 
or her lifetime.

Effective January 21, 2000, VA promulgated a final regulation 
pertaining to DIC benefits for survivors of certain veterans 
rated totally disabled at time of death. See 65 Fed. Reg. 
3,388-3,392 (2000); see 38 C.F.R. § 3.22 (2009).  The final 
regulation reflected VA's conclusion that 38 U.S.C.A. § 
1318(b) authorizes payment of DIC only in cases where the 
veteran had, during his or her lifetime, established a right 
to receive total service-connected disability compensation 
from VA for the period required by that statute, or would 
have established such a right if not for clear and 
unmistakable error (CUE) by VA.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under a 
different statute, 38 U.S.C.A. § 1311(a)(2) (West 2002) 
(veteran required to have been rated totally disabled for a 
continuous period of eight years prior to death), the 
implementing regulation, 38 C.F.R. § 20.1106, does permit 
"hypothetical entitlement."

However, in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001) (NOVA I), the Federal Circuit addressed a 
challenge to the validity of 38 C.F.R. § 3.22, and found a 
conflict between that regulation and 38 C.F.R. § 20.1106.  
The Federal Circuit concluded that the revised 38 C.F.R. § 
3.22 was inconsistent with 38 C.F.R. § 20.1106, which 
interprets a virtually identical veterans benefit statute, 38 
C.F.R. § 1311(a)(2), and that VA failed to explain its 
rationale for interpreting these virtually identical statutes 
(38 U.S.C.A. § 1311 and 38 U.S.C.A. § 1318) in conflicting 
ways.  The Federal Circuit remanded the case, and directed VA 
to stay all proceedings involving claims for DIC benefits 
under 38 U.S.C.A. § 1318 where the outcome is dependent on 38 
C.F.R. § 3.22, pending the conclusion of expedited VA 
rulemaking.

Accordingly, on April 5, 2002, VA amended 38 C.F.R. § 20.1106 
to provide that there would be no "hypothetical" 
determinations as to whether a deceased veteran had been 
totally disabled for eight years prior to death so that the 
surviving spouse could qualify for the enhanced DIC benefit 
available under 38 U.S.C. § 1311(a)(2). See 67 Fed. Reg. 
16,309-16,317 (April 5, 2002), effective May 6, 2002.  In 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), regarding a challenge to the validity of 38 C.F.R. 
§ 3.22 as amended January 21, 2000, the Federal Circuit held, 
in part, that 38 C.F.R. § 3.22 as amended was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 38 
U.S.C.A. § 1318.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening, i.e., 
"hypothetical entitlement" claims.

In Rodriguez v. Peake, 511 F.3d 1147 (Fed. Circ. 2008), the 
Federal Circuit held that the application of amended section 
3.22 to the appellee's claim did not create an unlawful 
retroactive effect because it did not retrospectively 
diminish any of her rights to benefits.  Thus, the Federal 
Circuit held that 38 C.F.R. § 3.22, as amended in 2000, did 
not have an unlawful retroactive effect and may be applied to 
claims for DIC benefits filed by survivors before the 
amendment took effect. 

Based on the foregoing, VA has established that 
"hypothetical entitlement" is not a viable basis for 
establishing benefits under either 38 U.S.C.A. § 1311(a)(2) 
or 38 U.S.C.A. § 1318.   Therefore, the only possible ways 
for the appellant to prevail on her claim for benefits under 
38 U.S.C.A. § 1318 are (1) to meet the statutory duration 
requirements for a total disability rating at the time of 
death; or (2) to show that such requirements would have been 
met, but for clear and unmistakable error in a previous 
decision.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
appellant is not entitled to DIC benefits.  The requirements 
of 38 U.S.C.A. § 1318 for an award of DIC benefits are 
clearly not met.  Initially, the Board notes that the 
evidence does not show, nor does the appellant assert, that 
the Veteran was a former prisoner of war.  

In addition, the Veteran was not in receipt of compensation 
at the 100 percent rate due to service-connected disability 
for a period of at least five years immediately after his 
discharge from active service or for 10 or more years prior 
to his death.  Nor would he have been in receipt of such 
compensation in either case, but for clear and unmistakable 
error in a prior decision, which has not been established 
here.  

First, the Veteran plainly did not meet the durational 
requirement for a total disability rating in existence during 
his lifetime under 38 U.S.C.A. § 1318, in that he was not 
rated at 100 percent for at least the first five years after 
his discharge from service, and he was also not rated totally 
disabled for at least the last 10 years of his life.  The 
Veteran had a 100 percent disability evaluation effective 
September 9, 2002.  He served on active duty from September 
1950 to June 1952 and later died in December 2005. As such, 
the time requirement for a total disability rating under 38 
U.S.C.A. § 1318 has not been met.

The remaining issue is then whether either of the 
aforementioned duration requirements for a total rating so as 
to satisfy 38 U.S.C.A. § 1318 would have been met, but for 
clear and unmistakable error in a previous decision.  
However, in this case, the appellant has not successfully 
pled clear and unmistakable error in any prior rating 
decision that would have entitled the Veteran to a total 
rating. Applicable regulations provide that a claim for 
benefits based on CUE in a prior final rating decision 
entails special pleading and proof requirements to overcome 
the finality of the decision by collateral attack because the 
decision was not appealed during the appeal period. Fugo, 6 
Vet. App. at 44; Duran v. Brown, 7 Vet. App. 216, 223 (1994).  
In this case, the appellant and her representative have not 
specifically alleged CUE.

On a final note, the Board acknowledges the appellant's 
assertion that, had the Veteran known VA benefits were 
available, he would have applied immediately after separation 
from service.  She also contended that he would have been 
assigned a total disability evaluation for PTSD for at least 
30 years prior to his death if he had applied earlier.  See, 
e.g., March 2010 Board hearing transcript at 9.  However, as 
previously discussed, DIC claims are not subject to a 
"hypothetical entitlement" analysis.  In other words, the 
law does not contemplate whether the Veteran hypothetically 
would have been entitled to a total disability rating for at 
least ten years preceding his death if he had been aware of 
the availability of VA benefits and applied earlier. 

Where the law and not the evidence is dispositive in a case, 
entitlement to the VA benefits sought must be denied due to 
the absence of legal merit. See Sabonis v. Brown, 6 Vet. App. 
426, (1994).  Accordingly, as the Veteran was not entitled to 
receive 100 percent disability for either at least five years 
after his separation from active service or for at least the 
10 years prior to his death, the appellant is not entitled to 
DIC benefits under 38 U.S.C.A. § 1318.

While the Board is sympathetic toward the appellant, it is 
bound by the law, and this decision is dictated by the 
relevant statutes and regulations.  The Board is without 
authority to grant benefits. See 38 U.S.C.A. §§ 503, 7104; 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board 
further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by 
Congress." Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) (citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)).

ORDER

Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1318 is denied.



REMAND

The Veteran served on active duty from September 1950 to June 
1952, and he died in December 2005.  His death certificate 
lists the immediate cause of death as respiratory failure due 
to pneumonia, coma, and intraventricular bleed, which was due 
to a fall and warfarin coagulopathy.  Other significant 
conditions contributing to death included a cerebrovascular 
accident, coronary artery disease, and atherosclerotic 
vascular disease.  

The appellant has claimed that service connection is 
warranted for the cause of the Veteran's death, in part, 
because the Veteran's service-connected PTSD contributed to 
cause his death.  She essentially argues that the stress 
caused by his service-connected PTSD led to his subsequent 
heart attacks and strokes.

In support of the appellant's claim, the record contains a 
September 2007 letter from Dr. M. (initials used to protect 
Veteran's privacy), who had been the Veteran's private 
psychologist.  In his statement, Dr. M. opines that it is 
more likely than not that the Veteran's service-connected 
PTSD symptoms contributed to his medical conditions that 
resulted in his death.  In so doing, he indicated that he 
examined the Veteran's records.  However, the Board notes 
that the claims file does not contain any of the actual 
treatment records from Dr. M.  Such records may prove to be 
relevant and probative.  Therefore, the RO should attempt to 
obtain and associate with the claims file any and all 
treatment records pertaining to the Veteran's PTSD.

Similarly, VA medical records pertaining to the Veteran's 
treatment for a heart attack, cerebrovascular accident, and 
other related disorders are not associated with the claims 
folder.  In fact, the Veteran's death certificate indicates 
that he died as an inpatient at the VA Medical Center in 
Oklahoma City, Oklahoma, yet such records are not included in 
the evidence of record.  Therefore, the RO should ensure that 
all outstanding VA medical records have been obtained.  See 
Dunn v. West, 11 Vet. App. 462, 466- 67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

In addition, the Board observes that medical opinion has not 
been obtained in connection with the claim for service 
connection for the cause of the Veteran's death.  Dr. M. did 
provide a favorable opinion; however, he did not indicate 
that he had reviewed the claims file, and it is unclear as to 
what records he did review in rendering his opinion other 
than a July 2002 evaluation and a January 2003 VA examination 
report..  In addition, Dr. M. did not provide a complete 
rationale for his conclusion.  

The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion." Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence. Black v. Brown, 
5 Vet. App. 177, 180 (1995). See also Knightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  

Although the Court has held that a review of the claims file 
cannot compensate for the lack of the reasoned analysis 
required in a medical opinion, a medical opinion that 
contains only data and conclusions is also not entitled to 
any weight.  It is the factually accurate, fully articulate, 
sound reasoning for the conclusion that contributes probative 
value to a medical opinion.  The Board must be able to 
conclude that the medical expert has applied valid medical 
analysis to the significant facts of the particular case in 
order to reach the conclusion submitted in the medical 
opinion. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008). 

Thus, the evidence of record does not include a medical 
opinion based on a complete review of the Veteran's claims 
file that discusses in detail the likelihood that the 
Veteran's cause of his death was causally or etiologically 
related to his military service.  Therefore, the Board 
concludes that a medical opinion is needed in order to render 
a decision in this case. 38 C.F.R. § 3.159(c)(4).

Finally, during the pendency of the appeal, the United States 
Court of Appeals for Veterans Claims (Court) held in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), that additional notice 
requirements apply in the context of a claim for Dependency 
Indemnity and Compensation (DIC) benefits based on service 
connection for the cause of death.  In particular, notice 
should include: (1) a statement of the conditions, if any, 
for which a veteran was service-connected at the time of his 
or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  In this case, the Board notes the 
February 2006 notice letter did not provide a statement of 
the conditions for which the Veteran was service-connected at 
the time of his death.  Nor did the letter indicate what 
evidence was needed to substantiate a DIC claim based on a 
condition not yet service-connected.  Therefore, the Board 
finds that a remand is necessary to ensure that the appellant 
is provided proper notice in connection with her claim.


Accordingly, the case is REMANDED for the following actions:


1.  The RO should send the appellant a 
notice letter in connection with her 
claim for service connection for the 
cause of the Veteran's death.  The 
letter should include: (1) a statement 
of the conditions for which the Veteran 
was service-connected at the time of 
his death; (2) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence 
and information required to 
substantiate a DIC claim based on a 
condition not yet service-connected. 
See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

2.  The RO should request that the 
appellant provide the names and 
addresses of any and all health care 
providers who have provided treatment 
for the Veteran's PTSD and for the 
disorders listed on his death 
certificate.  After acquiring this 
information and obtaining any necessary 
authorization, the RO should obtain and 
associate these records with the claims 
file.  A specific request should be 
made for treatment records from Dr. M., 
as well as for all VA medical records, 
including those dated in December 2005.

3.  After completing the actions in the 
preceding paragraphs, the Veteran's 
claims file should be forwarded to an 
appropriate VA medical examiner for 
review.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the 
Veteran's service treatment records and 
post-service medical records.  The 
examiner should comment as to whether 
it was at least as likely as not that 
the Veteran's service-connected 
disabilities (PTSD, bilateral hearing 
loss, and tinnitus) were a principal or 
contributory cause of his death.  (The 
term "contributory cause of death" 
means one inherently not related to the 
principal cause; which contributed 
substantially or materially to cause 
death; which combined to cause death; 
or, which aided or lent assistance to 
the production of death.  It is not 
sufficient that a disorder, may have 
casually shared in producing death, but 
rather there must be a causal 
connection.)

The examiner should also indicate 
whether it was at least as likely as 
not the Veteran's respiratory failure, 
pneumonia, coma, intraventricular bleed 
(due to fall and warfarin 
coagulopathy), cerebrovascular 
accident, coronary artery disease, and 
atherosclerotic vascular disease were 
related to his military service or 
whether his death was otherwise 
causally or etiologically related to 
his military service. 

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of conclusion as it is 
to find against it.)

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

4.  After completing these actions, the 
RO should conduct any other development 
as may be indicated by a response 
received as a consequence of the action 
taken in the preceding paragraphs.


When the development requested above has been completed, the 
case should be reviewed by the RO on the basis of additional 
evidence, and the issue of entitlement to service connection 
for the cause of the Veteran's death should be readjudicated.  
If any benefit sought is not granted, the appellant and her 
representative should be furnished a Supplemental Statement 
of the Case and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


